
	
		I
		112th CONGRESS
		2d Session
		H. R. 4455
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Higgins
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on certain
		  bags for toys.
	
	
		1.Certain bags for
			 toys
			(a)In
			 generalHeading 9902.01.78 of
			 the Harmonized Tariff Schedule of the United States (relating to certain bags
			 for toys) is amended—
				(1)by striking
			 8.9% in the column 1 general rate of duty column and inserting
			 Free; and
				(2)by striking the date in the effective
			 period column and inserting 12/31/2015.
				(b)Effective
			 dateThe amendments made by subsection (a) apply to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
